 



EXHIBIT 10.9

         
(MARITIMES & NORTHEAST LOGO) [h26671h2667100.gif]
      890 Winter Street
Suite 300
Waltham, MA 02451
(617) 254-4050  
 
      Fax: (617) 254-1580
 
  June 22, 2005    

Anadarko Petroleum Corporation
Attn: Mr. Karl Kurz, Senior Vice President, Marketing
1201 Lake Robbins Dr.
The Woodlands, Texas 77380

     Re: Base Rate for Service Under the Service Agreement

Dear Mr. Kurz:

     This Base Rate Agreement (“Base Rate Agreement”) is made and entered into
as of the 29th day of June, 2005, by and between Maritimes & Northeast Pipeline,
L.L.C. (“Pipeline”) and Anadarko LNG Marketing, LLC (“Customer”). Pipeline and
Customer are parties to that certain firm transportation service agreement of
even date herewith pursuant to Pipeline’s Rate Schedule MN365 designated as
Pipeline’s Contract No. 210099 (“Service Agreement”) and that certain Precedent
Agreement of even date herewith (“Precedent Agreement”). In accordance with the
mutual covenants and agreements contained herein, in the Service Agreement and
the Precedent Agreement, Pipeline and Customer desire to enter into this Base
Rate Agreement to establish the “Base Rate” that the parties will utilize in
determining the Initial Rate Cap and the Rate Cap under the negotiated rate
agreement governing the rates during the Initial Rate Cap Period and the Rate
Cap Period portion of the primary term of the Service Agreement. The form of
such negotiated rate agreement is attached hereto as Schedule 2 (“Negotiated
Rate Agreement”). Pipeline and Customer agree that this Base Rate Agreement and
the Negotiated Rate Agreement collectively shall mean the “Negotiated Rate
Agreement” as defined in the Precedent Agreement; provided that, upon
termination of this Base Rate Agreement, the term “Negotiated Rate Agreement” as
defined in the Precedent Agreement shall mean only the Negotiated Rate
Agreement.

     Paragraphs 17, 18, 19, 20, 22, 23 and 24 of the Precedent Agreement are
hereby incorporated by reference and such provisions shall apply to this Base
Rate Agreement in the same manner that they apply to the Precedent Agreement.

     When used in this Agreement, and unless otherwise defined herein,
capitalized terms shall have the meanings set forth in the Service Agreement, in
Pipeline’s FERC

 



--------------------------------------------------------------------------------



 



Mr. Karl Kurz
Senior Vice President, Marketing
Anadarko Petroleum Corporation
Page 2

Gas Tariff (which includes the applicable rate schedules, General Terms and
Conditions (“GT&C”), and forms of service agreement), as amended from time to
time (“Tariff”), the Negotiated Rate Agreement, or the Precedent Agreement.



1.   The “Initial Base Rate” shall be determined in accordance with this
Paragraph 1. The Initial Base Rate, which is currently estimated to be a
reservation rate equal to [   *   ] per Dth per Day on a 100% load factor basis,
as expressed in 2008 dollars, and is based on current cost estimates for the
Project facilities anticipated to be required to deliver the quantities as set
forth in Schedule 1 to this Base Rate Agreement, shall be calculated by Pipeline
within forty-five (45) days following the conclusion of the reverse open season,
open season and notice of expansion procedures, all of which will be conducted
with respect to the Project and all of which are more fully described in the
Precedent Agreement. The Initial Base Rate shall be a monthly Reservation Charge
per Dth of MDTQ and shall be determined by utilizing the same ratemaking
methodology set forth in Schedule 3 to this Base Rate Agreement and shall
reflect (i) the Project facilities design following such reverse open season,
open season and notice of expansion procedures, (ii) Pipeline’s good faith
estimate following the open season, reverse open season and notice of expansion
procedures of the costs associated with construction of the Project facilities,
and (iii) the actual Primary Point(s) of Delivery and allocation of delivered
volumes specified by Customer pursuant to Paragraph 4 of the Precedent
Agreement.



2.   The “Base Rate” shall be determined in accordance with this Paragraph 2.
The Base Rate shall be a monthly Reservation Charge per Dth of MDTQ which shall
be calculated by Pipeline prior to filing the certificate application to be
filed by Pipeline with FERC regarding the Project facilities. The Base Rate
shall be calculated as follows:

     Initial Base Rate x RB(2)/RB(1), where:



  •   “RB(1)” means the amount of Rate Base that underlies the Initial Base
Rate, as such amount is reflected in Schedule 3 to this Base Rate Agreement; and
    •   “RB(2)” means RB(1) adjusted solely for any changes in the amount of
RB(1) attributable to the Project facilities as identified in Exhibit K to the
certificate application to be filed by Pipeline with FERC regarding the Project
facilities (Pipeline shall provide a draft Exhibit K to Customer prior to
calculating the Base Rate and the costs attributable to the Project facilities
in the Exhibit K to be filed by Pipeline shall not exceed the costs reflected in
the draft provided to Customer).



*   This information has been omitted pursuant to a request for confidential
treatment. This information has been filed separately with the Securities and
Exchange Commission.

 



--------------------------------------------------------------------------------



 



Mr. Karl Kurz
Senior Vice President, Marketing
Anadarko Petroleum Corporation
Page 3



    Pipeline and Customer shall utilize this Base Rate in determining the
Initial Rate Cap and the Rate Cap under the Negotiated Rate Agreement.   3.  
Within five (5) business days after Pipeline calculates the Base Rate as
contemplated under Paragraph 2 of this Base Rate Agreement and delivers same to
Customer, Pipeline and Customer agree (i) to replace the term “Base Rate” in
each place in which such term appears in brackets in the form Negotiated Rate
Agreement attached hereto as Schedule 2 with the actual Base Rate so calculated;
(ii) to replace the brackets in the definition of “Rate Base (1)” in the form
Negotiated Rate Agreement attached hereto as Schedule 2 with an amount equal to
RB(2); and (iii) to execute the Negotiated Rate Agreement reflecting the changes
described in (i) and (ii) above (but otherwise in the form attached hereto as
Schedule 2).   4.   Promptly upon execution of the Negotiated Rate Agreement as
contemplated under Paragraph 3 of this Base Rate Agreement, this Base Rate
Agreement shall terminate and have no further force or effect; provided that,
the parties acknowledge that the Base Rate calculated hereunder shall be
utilized after the termination of this Base Rate Agreement in determining the
Initial Rate Cap and the Rate Cap under the Negotiated Rate Agreement.

 



--------------------------------------------------------------------------------



 



Mr. Karl Kurz
Senior Vice President, Marketing
Anadarko Petroleum Corporation
Page 4

If the foregoing accurately sets forth your understanding of the matters covered
herein, please so indicate by having a duly authorized representative sign in
the space provided below and returning a signed original copy to the
undersigned.

     
 
  Sincerely,  
 
  Maritimes & Northeast Pipeline, L.L.C.
 
  by: M & N Management Company
 
  its Managing Member
 
   
 
  /s/ Douglas P. Bloom
 
  Doug Bloom
 
   
 
  President

ACCEPTED AND AGREED TO:
This 29th day of June, 2005

Anadarko LNG Marketing, LLC

         
By:
  /s/ James R. Larson    
 
       
 
       
Title:
  Senior Vice President, Finance    

 